PER CURIAM:
Keith E. Bryant appeals the district court orders denying his motion for appointment of counsel and for DNA testing under 18 U.S.C. § 3600 (2006), and for reconsideration of these demands. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bryant v. United States, No. 1:95-cr00202-CCB-3, 2010 WL 5185794 (D. Md. Dec. 15, 2010); (Jan. 19, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.